Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
DETAILED ACTION

Response to Amendment
The Amendment filed on July 28, 2021 has been received and entered. Claims 1, 2, 4-7 and 9 have been amended. Claims 1-9 are pending for examination. 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Priority
  Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on July 21, 2017 (Japan 2017-142083).
Receipt is acknowledged of certified copies retrieved under 35 U.S.C. 119(a)-(d), which propriety documents have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement filed 5/17/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Applicant has not provided a proper copy or list of the references with the same name in the information disclosure statement and English abstract or translation is needed for foreign document. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a). 

Claim Objections
Claims 2, 5 and 7 are objected to because of the following informalities:  
Claim 2, line 10, recites “when is an optional statement, which makes the limitations following have limited patentable weight. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure, see MPEP 2143.03.   
Similar problem exists in claims 5 and 7.
Appropriate correction is required.

Allowable Subject Matter
Claims 2, 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Balachandran et al. (U.S. Pat. Pub. 2018/0113936) in view of Hilsenrath et al. (U.S. Pat. No. 5,926,812).

 Referring to claim 1, Balachandran et al. teaches a non-transitory computer-readable storage medium (computer system readable media, see Balachandran et al., Para. 61) storing a storage control program which causes a computer to execute a process comprising: 
accepting a file including a linkbase that includes a plurality of first pieces of text data and a piece of information (As object files are received in data storage, the tool classifies the objects based on object characteristics. The classifications may be a first classification and a second classification. A metaobject file is created in the storage. For each object in the first classification, the tool extracts attributes from the file, including an object identifier, creates an entry in the metaobject file, and stores the extracted attributes in the created entry in the metaobject file, see Balachandran et al., Para. 7, a medical file, the attribute may be one or more patient characteristics, such as name, age, height, weight, blood pressure, temperature, location, and time, see Balachandran et al., Para. 35) indicating a correspondence between each of the first plurality of pieces of text data and a plurality of attributes of the plurality of first pieces text data (The data attributes in the metaobject file associated with each entry are extracted from the data object files… the entry (414a) is shown by link (420a) and the relationship between class1 object file (420) and entry (414x) is shown by link (420b). Similarly, Balachandran et al., Para. 43);
classifying the plurality of pieces of text data into a plurality of groups in accordance with at least one attribute that is associated with any one of the plurality of first pieces of text data based on the piece of information indicating the correspondence included in the accepted file (The data attributes in the metaobject file associated with each entry are extracted from the data object files… the entry (414a) is shown by link (420a) and the relationship between class1 object file (420) and entry (414x) is shown by link (420b). Similarly, the relationship between class1 object file (430) and the entry (414b) is shown by link (430a) and the relationship between class1 object file ( 430) and entry ( 414y) is shown by link ( 430b ), see Balachandran et al., Para. 43); 
generating, for each of the plurality of groups, a file that stores one or a plurality of pieces of text data included in the group (A metaobject file is created in the storage. For each object in the first classification, the tool extracts attributes from the file, including an object identifier, creates an entry in the metaobject file, and stores the extracted attributes in the created entry in the metaobject file, see Balachandran et al., Para. 7, the original metaobject file is maintained with links to the partitions of the metaobject file based on an attribute wherein the attribute may be, but is not limited to, parameters, class1 object file ranges, class2 object file ranges, creation dates, size, database name, database configuration, and index ranges. Accordingly, an original metaobject file that is partitioned into a plurality of metaobject Balachandran et al., Para. 56);
storing the generated file in a storage destination corresponding to the at least one attribute associated with the first pieces of text data in the generated file (the original metaobject file is maintained with links to the partitions of the metaobject file based on an attribute wherein the attribute may be, but is not limited to, parameters, class1 object file ranges, class2 object file ranges, creation dates, size, database name, database configuration, and index ranges. Accordingly, an original metaobject file that is partitioned into a plurality of metaobject files may be maintained as an index for the partitioned metaobject files, see Balachandran et al., Para. 56).
However, Balachandran et al. does not explicitly teaches 
the correspondence further indicating a relationship between the each of first pieces of text data and one or more second pieces of text data in the accepted file.
Hilsenrath et al. teaches 
the correspondence further indicating a relationship between the each of first pieces of text data and one or more second pieces of text data in the accepted file (Word clusters contain information about the importance of various words in the document and their relationships to each other within the document, see Hilsenrath et al., Col. 7, lines 65-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Balachandran et al., to have the correspondence further indicating a relationship between the each of first pieces of text data and one or more Hilsenrath et al., to improve database searching system (Hilsenrath et al., Col. 1, lines 55).
	As to claim 3, Balachandran et al. teaches
the generating includes generating, for each of the plurality of groups, the file that stores the one or plurality of pieces of text data included in the group such that the plurality of pieces of text data and the plurality of attributes of which have different values, are stored in different files of a plurality of files (a medical file, the attribute may be one or more patient characteristics, such as name, age, height, weight, blood pressure, temperature, location, and time, see Balachandran et al., Para. 35).	Referring to claim 6, Balachandran et al. teaches a storage control apparatus comprising; a memory stores instructions, and a processor coupled to the memory (see Balachandran et al., FIG. 1, 100) and the instructions are executed by the processor to perform a process comprising, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.

Claim 8 is rejected under the same rationale as stated in the claim 3 rejection.
	Referring to claim 9, Balachandran et al. teaches a storage control method, performed in a computer, comprising steps of, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Balachandran et al. (U.S. Pat. Pub. 2018/0113936) in view of Hilsenrath et al. (U.S. Pat. No. 5,926,812) and Maruyama et al. (U.S. Pat. Pub. 2009/0248671).

Referring to claim 4, Balachandran et al. teaches a non-transitory computer-readable storage medium (computer system readable media, see Balachandran et al., Para. 61) storing a storage control program which causes a computer to execute a process comprising: 
accepting a file including a linkbase that includes a plurality of first pieces of text data and a piece of information (As object files are received in data storage, the tool classifies the objects based on object characteristics. The classifications may be a first classification and a second classification. A metaobject file is created in the storage. For each object in the first classification, the tool extracts attributes from the file, including an object identifier, creates an entry in the metaobject file, and stores the extracted attributes in the created entry in the metaobject file, see Balachandran et al., Para. 7, a medical file, the attribute may be one or more patient characteristics, such as name, age, height, weight, blood pressure, temperature, location, and time, see Balachandran et al., Para. 35) indicating a correspondence between each of the plurality of first pieces of text data and attributes of the plurality of first pieces of text data (The data attributes in the metaobject file associated with each entry are extracted from the data object files… the entry (414a) is shown by link (420a) and the relationship between class1 object file (420) and entry (414x) is shown by link (420b). Similarly, the relationship between class1 object file (430) and the entry (414b) is shown by link (430a) and the relationship between class1 object file ( 430) and entry ( 414y) is shown by link ( 430b ), see Balachandran et al., Para. 43); 
associating each of the plurality of first pieces of text data included in the accepted file with the attributes of the plurality of first pieces of text data, based on the piece of information indicating the correspondence included in the file (The data attributes in the metaobject file associated with each entry are extracted from the data object files… the entry (414a) is shown by link (420a) and the relationship between class1 object file (420) and entry (414x) is shown by link (420b). Similarly, the relationship between class1 object file (430) and the entry (414b) is shown by link (430a) and the relationship between class1 object file ( 430) and entry ( 414y) is shown by link ( 430b ), see Balachandran et al., Para. 43); 
classifying the presented plurality of first pieces of text data into a plurality of groups in accordance with at least one attribute that is associated with any one of the plurality of first pieces of text data based on the piece of information indicating the correspondence (The data attributes in the metaobject file associated with each entry are extracted from the data object files… the entry (414a) is shown by link (420a) and the relationship between class1 object file (420) and entry (414x) is shown by link (420b). Similarly, the relationship between class1 object file (430) and the entry (414b) is shown by link (430a) and the relationship between class1 object file ( 430) and entry ( 414y) is shown by link ( 430b ), see Balachandran et al., Para. 43); 
generating, for each of the plurality of groups, a file that stores one or a plurality of pieces of text data included in the group (A metaobject file is created in the storage. For each object in the first classification, the tool extracts attributes from the file, including an object identifier, creates an entry in the metaobject file, and stores the extracted attributes in the created entry in the metaobject file, see Balachandran et al., Para. 7, the original metaobject Balachandran et al., Para. 56);
storing the generated file in a storage destination corresponding to the at least one attribute associated with the first pieces of text data in the generated file (the original metaobject file is maintained with links to the partitions of the metaobject file based on an attribute wherein the attribute may be, but is not limited to, parameters, class1 object file ranges, class2 object file ranges, creation dates, size, database name, database configuration, and index ranges. Accordingly, an original metaobject file that is partitioned into a plurality of metaobject files may be maintained as an index for the partitioned metaobject files, see Balachandran et al., Para. 56).

However, Balachandran et al. does not explicitly teaches 
the correspondence further indicating a relationship between the each of first pieces of text data and one or more second pieces of text data in the accepted file;
after an edit that changes the correspondence between any one of the presented plurality of first pieces of text data and the at least one attribute based on the edit being accepted;
presenting the plurality of first pieces of text data on a display unit. 
Hilsenrath et al. teaches 
the correspondence further indicating a relationship between the each of first pieces of text data and one or more second pieces of text data in the accepted file (Word clusters contain information about the importance of various words in the document and their relationships to each other within the document, see Hilsenrath et al., Col. 7, lines 65-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Balachandran et al., to have the correspondence further indicating a relationship between the each of first pieces of text data and one or more second pieces of text data in the accepted file, as taught by Hilsenrath et al., to improve database searching system (Hilsenrath et al., Col. 1, lines 55).
Balachandran et al. as modified still does not explicitly teaches
after an edit that changes the correspondence between any one of the presented plurality of pieces of text data and the attributes of the piece of text data, when the edit is accepted;
presenting the plurality of pieces of text data on a display unit.
Maruyama et al. teaches 
after an edit that changes the correspondence between any one of the presented plurality of first pieces of text data and the at least one attribute based on the edit being accepted (Step S704, the classification update section 250 receives data that the user inputs such as the classification identification value, binary condition, auxiliary classification and the like via a form, and registers the same in the log data 290, see Maruyama et al., Para. 114. At the stage where such processing has been completed, the classification update section 250 issues a notification to the word dictionary database 260 and classification database 270 of the knowledge base from point B, thus making the processing proceed to the updating processing of the knowledge base using the log data, see Maruyama et al., Para. 115);
presenting the plurality of first pieces of text data on a display unit (lets the sub-keywords displayed as the reference information of the classification confirmation GUI 800, see Maruyama et al., Para. 149). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Balachandran et al. as modified, to have after an edit that changes the correspondence between any one of the presented plurality of first pieces of text data and the at least one attribute based on the edit being accepted; presenting the plurality of first pieces of text data on a display unit, as taught by Maruyama et al., to improve the Maruyama et al., Para. 68).

Response to Argument
	Applicant’s remarks filed on 7/28/2021 with respect to claims 1, 4, 6 and 9 have been considered but they are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JAU SHYA MENG/             Primary Examiner, Art Unit 2168